MEMORANDUM **
Carlos Alberto Lizardi-Barajas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
We reject Lizardi-Barajas’s contention that the IJ violated due process by refusing to let his mother testify because Lizardi-Barajas failed to demonstrate that additional testimony would have affected the outcome of the proceedings. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted) (requiring prejudice to prevail on a due process challenge).
*496Lizardi-Barajas’s contention that the IJ did not consider all relevant hardship factors is not supported by the record and does not amount to a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We lack jurisdiction to review Lizardi-Barajas’s contentions that the IJ was biased, and improperly admitted a police report as evidence, because Lizardi-Barajas failed to raise these issues before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
To the extent Lizardi-Barajas challenges the Id’s discretionary determination that he is not entitled to cancellation of removal, we lack jurisdiction to consider this contention. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.